Asch, J.
(concurring). In the case before us, the police did not furnish justification for their belief that the automobile was stolen. Nor did they articulate any suspicion amounting to a violation of the Vehicle and Traffic Law so as to justify the stop.
The Supreme Court of the United States has expanded the right of police officers to stop automobiles (see, e.g., Michigan Dept. of State Police v Sitz, 496 US 444). However, even under such increasingly flexible standards, a motor vehicle may be stopped only when the police officer has an "articulable and reasonable suspicion” that a law or regulation has been *235broken. (Delaware v Prouse, 440 US 648, 663.) New York imposes, at the least, these same standards on the police. A stop must not be "the product of mere whim, caprice, or idle curiosity. It is enough if the stop is based upon 'specific and articulate facts which, taken together with rational inferences from those facts, reasonably warrant [the] intrusion’ ”. (People v Ingle, 36 NY2d 413, 420, quoting Terry v Ohio, 392 US 1, 21 [1968].)
Recently, the New York Court of Appeals reaffirmed the well-established principles set out in the landmark case of People v De Bour (40 NY2d 210). " '[T]he basic purpose of the constitutional protections against unlawful searches and seizures is to safeguard the privacy and security of each and every person against all arbitrary intrusions by government. Therefore, any time an intrusion on the security and privacy of the individual is undertaken with intent to harass or is based upon mere whim, caprice or idle curiosity, the spirit of the Constitution has been violated’ ” (People v Hollman, 79 NY2d 181, 195, quoting People v De Bour, supra, at 217).
The law is clear that a police officer must have an "articulable and reasonable suspicion” that a motorist is involved in a violation of law before he may stop and detain that person. This was not present on the facts before us, and therefore, the police stop and detention of defendant was unjustified in its inception. Accordingly, I agree with the majority that the motion to suppress should have been granted.